DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 15 June 2022 with respect to the combination of Torbet and Andreotti have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schermel (WO 2011/156891) in view of Andreotti (US 9,913,538) further in view of Bell (US 3,027,573).

The Examiner suggests fixing the limitations that are leading to the 112(b) rejections below, removing the adapted to language and adding more specificity to the structure of the invention. The Examiner welcomes a telephonic interview should the Applicant have any further questions or if they would like to further discuss potential amendments to move prosecution forward. 

Claim Interpretation
Claims 1, 8, 11, and 22 all contain the term “adapted to”. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  And is therefore not given any patentable weight in the claims.  In re Hutchinson, 69 USPQ 138. The Examiner suggests changing the language to “configured to” in order to positively claim the limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 9-10, 11-16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 includes the limitation a plurality of groups of foam 2segments, wherein each group has a unique, specific softness classification; and each group 3includes one or more foam segments. It is unclear how a group can have only one foam segment or how the group can have a softness classification if there are multiple foam segments in each group since each foam segment has a classification.
Claim 6 depends from claim 5. 
Claim 1 was amended to add a support foam layer. Claim 9 comprises the limitation “a layer of support foam”. It is unclear if two different layers of support foam are being claimed or if they are the same elements. Claim 10 depends from claim 9. Clarification is requested. 
Claim 11 includes the limitation “the base support portion having one or more layers, including a layer of support foam and an inner coil unit”. Claim 11 is limiting the base support portion to one or more layers but then requiring that the base support portion to have at least two layers. Clarification is requested.
Claims 14 and 15 include the limitation “an inner coil unit having a plurality of coils”. These limitations are included in claim 11 from which claim 14 depends. It is unclear if they are the same or different elements being claimed.
Claims 12-16 and 18-22 depend from claim 11.
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schermel (WO 2011/56891) in view of Andreotti (US 9,913,538) further in view of Bell (US 3,027,573).
Regarding claim 1: Schermel discloses a mattress (mattress of Schermel shown in at least Figs. 1-16) comprising: 2a base support portion (see main core 1 in at least Figs. 1 and 13 of Schermel), the base support portion including 3a protective cover (bottom 9 of core 1 shown in at least Fig. 11 of Schermel); 4a support foam layer positioned above the protective cover; and 5an inner-coil unit having a plurality of coils (see Fig. 13 showing the option where coils are used in the mattress main core of Schermel) positioned above the [base support portion] […]; 7an encasement layer (topper core 4 of Schermel) positioned over the base support portion (see at least Fig. 1 of Schermel), comprising 8foam walls (foam rail 3 of Schermel); 9an interchangeable segment portion, the interchangeable segment portion 10including a plurality of foam segments (multi-zoned sections 16/17 shown in at least Fig. 6 of Schermel), wherein one or more of the foam segments are different 11with respect to another of the foam segments based on foam softness and/or foam component 12construct (elements 16 being of latex foam and elements 17 being of polyurethane foam; see at least the description of Fig. 6 on page 16 of Schermel), and wherein the foam segments are adapted to be rearrangeable based on user comfort 13preference (see at least the summary on pages 7-8 of Schermel), wherein the foam segments are contained within the walls of the encasement layer (see at least Fig. 1 of Schermel); 14a mattress top portion positioned over the interchangeable segment portion (1 inch memory foam 15; see the description of Fig. 10 on page 17 of Schermel); and 15a removable and interchangeable mattress cover integrally formed with the mattress top 16portion (mattress cover quilted top 5 being quilted with the memory foam layer and including a zipper to remove from the core 4 of Schermel; note that a completely removable top as taught by Schermel is adapted to be interchanged with another removable top) and […] wherein the mattress top portion is joined to the mattress cover (see the description of Fig. 10 on page 17 of Schermel).
Schermel does not explicitly disclose a support foam layer or wherein the cover is configured to substantially surround the base support portion and the encasement 17layer, wherein a first portion of the mattress cover is removable without removing a second 18portion of the mattress cover.
However, Andreotti teaches providing foam layers beneath coil springs in a cushion element (104 of Andreotti) for the purpose of generally operating to maintain the shape of the cushion (see at least Col. 4, lines 65-67 of Andreotti). One having ordinary skill in the art before the effective filing date would have found it obvious to add a layer of upholstery foam beneath the spring elements in the main core of Schermel for the purpose of operating to maintain the shape of the cushion as taught by Andreotti.
Schermel only discloses that the cover is positioned on top of the topper core and directly connects to the topper core. However, Bell teaches a removable and interchangeable mattress cover integrally formed with a mattress top portion (see the two part mattress cover formed of a top covering envelope 1 and a bottom covering envelope 3 of Bell and wherein the first portion of the mattress comprises a top portion formed of two layers filled with a batt as shown in at least Fig. 2 of Bell) and configured to substantially surround the [entire mattress core] wherein a first portion of the mattress cover is removable without removing a second portion of the mattress cover (see at least Col. 3, lines 16-28 of Bell which teaches “in the preferred embodiment this zipper closure extends completely around the side wall of the mattress, and is of the type commonly used in the fronts of jackets and which permits a complete separation of the two sides and easy reassembly”) wherein the mattress top portion is joined to the mattress cover (see the batt portion joined to the mattress cover by being sewn between the two layers 7 and 8 of Bell). One having ordinary skill in the art before the effective filing date would have found it obvious to apply the known technique of forming a removable cover of two entirely separable layers surrounding a mattress core to the invention of Schermel by including a bottom covering envelope to couple to the mattress top of Schermel for the predictable results of enabling further ease of replacement and cleaning.  The separation of elements, where removability would be desirable, is a design consideration within the skill of the art.  In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961).  MPEP Section 2144.04.
Regarding Claim 2: Schermel in view of Andreotti and Bell make obvious the mattress of claim 1, wherein the walls are configured to fit a plurality of rows of the foam segments between a head portion and a toe portion of the mattress, 2wherein one or more columns within each row is configured to receive at least one of the foam 4 segments (see at least Fig. 6 of Schermel and note that the mattress elements of Schermel can include two zoned layers side by side per user selection). 
1Regarding Claim 3: Schermel in view of Andreotti and Bell make obvious the mattress of claim 2, wherein the foam segments are rectangles (see at least Fig. 6 of Schermel).  
Regarding Claim 4: 1 Schermel in view of Andreotti and Bell make obvious the mattress of claim 1, wherein the foam segments comprise 2foam, and foam segment softness varies in accordance with a softness classification (latex and polyurethane can be classified as different softnesses).  
1 Regarding Claim 7:1 1 Schermel in view of Andreotti and Bell make obvious the 1 mattress of claim 1, wherein the mattress cover includes a 2zipper to facilitate removal (see Fig. 1 of Schermel as well as Fig. 1 of Bell).  
Regarding Claim 8:1 1 Schermel in view of Andreotti and Bell make obvious the1 m1attress of claim 1, wherein the mattress cover is adapted to 2be interchangeable with other removable protective covers, including removable protective 3covers that have varying softness, flexibility, heat dispersing, or health improvement characteristics. Bell and Schermel teach removable covers and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice, selecting a topper with different material properties would have been and obvious matter of design choice. See MPEP 2144.07. Additionally see Col. 1, lines 29-36 of Bell which teaches “the state of the public also varies widely in the choice of both aesthetic and working qualities desired. To satisfy this need, many colors and designs in the covering fabrics are offered and the internal construction is varied to give hardness or softness, or any intermediate range of resilience.”
Regarding Claim 9: 1 Schermel in view of Andreotti and Bell make obvious the 3 mattress of claim 1, further comprising a layer of support foam on one side of the inner-coil unit away from the encasement layer (see the rejection of claim 1 above as well as the rejection of claim 9 under 35 U.S.C. 112(b)).  
1Regarding Claim 10: 1 Schermel in view of Andreotti and Bell make obvious the 3 mattress of claim 9, make obvious the claimed invention except for the support layer being 2” thick. It would have been an obvious matter of design choice to select a support layer of 2” since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.
Claim(s) 11-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schermel (WO 2011/56891) in view of Andreotti (US 9,913,538) further in view of Bell (US 3,027,573).
Regarding Claim 11:  Schermel discloses a3 mattress (mattress of Schermel shown in at least Figs. 1-16) comprising: 2a mattress top portion (1 inch memory foam 15; see the description of Fig. 10 on page 17 of Schermel) adapted to be removable from the mattress (see the zipper of Schermel which enables removal of the quilted top 5); 3an interchangeable segment portion positioned below the mattress top portion (multi-zoned sections 16/17 shown in at least Fig. 6 of Schermel), the 4interchangeable segment portion including a plurality of foam segments (see latex and polyurethane sections 16 and 17 of Schermel), wherein one or more of 5the foam segments are different with respect to another of the foam segments based on foam 6softness and/or foam component construct (elements 16 being of latex foam and elements 17 being of polyurethane foam; see at least the description of Fig. 6 on page 16 of Schermel), and wherein the foam segments are adapted to be 7rearrangeable based on user comfort preference (see at least the summary on pages 7-8 of Schermel); 8foam walls substantially laterally surrounding the interchangeable segment portion (foam rail 3 of Schermel); 9a base support portion (see main core 1 in at least Figs. 1 and 13 of Schermel) positioned below the interchangeable segment portion (see at least Fig. 1 of Schermel), the base 10support portion having one or more layers, including a layer (see main core cavity 9) […] and an inner-coil 11unit having a plurality of coils positioned above the layer […] (see at least Fig. 13 of Schermel); and 12a removable and interchangeable mattress cover integrally formed with the mattress top 13portion (mattress cover quilted top 5 being quilted with the memory foam layer and including a zipper to remove from the core 4 of Schermel; note that a completely removable top as taught by Schermel is adapted to be interchanged with another removable top) […] wherein a first portion of the mattress cover is removable […] 15(see top 5 being removable from the topper core of Schermel), wherein the mattress top portion is joined to the mattress cover (see the description of Fig. 10 on page 17 of Schermel).  
Schermel does not explicitly disclose that the layer underneath the coil spring layer is made of foam or wherein the cover is configured to substantially surround the base support portion, the foam walls, and the 14interchangeable segment portion, or wherein a top portion of the cover is adapted to be removable without removing a second portion of the mattress cover.
However, one having ordinary skill in the art before the effective filing date would find it obvious to select a foam material for the bottom of Schermel’s invention since the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.
Schermel only discloses that the cover is positioned on top of the topper core and directly connects to the topper core. However, Bell teaches a removable and interchangeable mattress cover integrally formed with a mattress top portion (see the two part mattress cover formed of a top covering envelope 1 and a bottom covering envelope 3 of Bell and wherein the first portion of the mattress comprises a top portion formed of two layers filled with a batt as shown in at least Fig. 2 of Bell) and configured to substantially surround the [entire mattress core] wherein a first portion of the mattress cover is removable without removing a second portion of the mattress cover (see at least Col. 3, lines 16-28 of Bell which teaches “in the preferred embodiment this zipper closure extends completely around the side wall of the mattress, and is of the type commonly used in the fronts of jackets and which permits a complete separation of the two sides and easy reassembly”) wherein the mattress top portion is joined to the mattress cover (see the batt portion joined to the mattress cover by being sewn between the two layers 7 and 8 of Bell). One having ordinary skill in the art before the effective filing date would have found it obvious to apply the known technique of forming a removable cover of two entirely separable layers surrounding a mattress core to the invention of Schermel by including a bottom covering envelope to couple to the mattress top of Schermel for the predictable results of enabling further ease of replacement and cleaning.  The separation of elements, where removability would be desirable, is a design consideration within the skill of the art.  In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961).  MPEP Section 2144.04.
Regarding Claim 12:  Schermel in view of Bell make obvious the4Schere mattress of claim 11 further comprising: a foundation positioned planarly parallel to the layer of support foam (see bottom 10 of topper core 4 of Schermel).
3 Regarding Claim 13:  Schermel in view of Bell make obvious the mattress of claim 12, wherein the walls extend upward from 4each side of a perimeter of the foundation, wherein the walls act to facilitate retention of the 5foam segments relative to the foundation and the mattress top portion (see at least Figs. 1 and 6 of Schermel).  1
Regarding Claim 14:  Schermel in view of Bell make obvious the mattress of claim 11, wherein the base support portion includes an inner-2coil unit having a plurality of coils, and the coils are contained above and axially perpendicular 3to the layer of support foam (see at least Figs. 1 and 13 of Schermel). 
1Regarding Claim 15:  Schermel in view of Bell make obvious the mattress of claim 12, wherein the base support portion includes an inner- 2coil unit having a plurality of coils, and the coils are contained below and axially perpendicular 3to the foundation (see at least Figs. 1 and 13 of Schermel).  
1Regarding Claim 16:  Schermel in view of Bell make obvious the mattress of claim 11. Schermel does not explicitly disclose wherein the layer of support foam comprises 2" of 2support foam.  However, one having ordinary skill in the art before the effective filing date would find it obvious to select a 2” foam material for the bottom of Schermel’s invention since the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.
Regarding Claim 18:  Schermel in view of Bell make obvious the 1mattress of claim 12, wherein the walls are configured to fit a plurality of rows of the foam segments between a head portion and a toe portion of the mattress, 5wherein one or more columns within each row is configured to receive at least one of the foam segments (see at least Fig. 6 of Schermel and note that the mattress elements of Schermel can include two zoned layers side by side per user selection).  
Regarding Claim 19:  Schermel in view of Bell make obvious the 1mattress of claim 18, wherein the foam segments are rectangles (see at least Fig. 6 of Schermel).  
Regarding Claim 20:  Schermel in view of Bell make obvious the1 mattress of claim 11, wherein foam segment softness varies in accordance 2with a softness classification (via latex and polyurethane being foam with softnesses).  
Regarding Claim 21:  Schermel in view of Bell make obvious the 1mattress of claim 11, wherein the mattress cover includes a 2zipper to facilitate removal (see zipper 2 of Schermel and zipper tracks 5 and 6 of Bell).  
Regarding Claim 22:  Schermel in view of Bell make obvious the1 mattress of claim 11, wherein the mattress cover is adapted to 2be interchangeable with other removable protective covers, including removable protective covers of varying softness, flexibility, heat dispersing, or health improvement characteristics. Bell and Schermel teach removable covers and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice, selecting a topper with different material properties would have been and obvious matter of design choice. See MPEP 2144.07. Additionally see Col. 1, lines 29-36 of Bell which teaches “the state of the public also varies widely in the choice of both aesthetic and working qualities desired. To satisfy this need, many colors and designs in the covering fabrics are offered and the internal construction is varied to give hardness or softness, or any intermediate range of resilience.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673